DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
Claims 1-12 and 15-19 are pending in the current application.
Claims 1-12 and 15-19 are amended in the current application.
Claims 13 and 14 are canceled in the current application.

Response to Arguments
Applicant's remarks and amendments filed January 28, 2022 have been fully considered.
Applicant argues that newly amended claim 1 requires a plastic substrate, where none of Goto, Yamasaki, and Lee teach using a plastic substrate in an OLED panel.
This is not persuasive for the following reasons.  New grounds of rejection are established below as necessitated by the present claim amendments.  Sugimoto is newly applied, and teaches that it is well known and well within the abilities of those skilled in the art to form and utilize flexible OLED displays using plastic substrates to yield devices that are thinner and lighter, are flexible, maintain good emission characteristics after storage without cracking/exfoliating, and provide moisture/oxygen barrier properties (Sugimoto, Pgs 107-113).
Applicant argues that none of Goto, Yamasaki, and Lee teach a pressure-sensitive adhesive polymer having a molecular weight of 800,000 to 1,200,000.
This is not persuasive for the following reasons.  New grounds of rejection are established below as necessitated by the present claim amendments.  Goto teaches a pressure sensitive polymer has a weight average molecular weight of preferably 1,200,000 to 2,500,000 (Goto, [0081]).  Goto’s weight average molecular weight overlaps with the claimed range of 800,000 to 1,200,000 at the upper endpoint, and therefore, establishes a prima facie case of obviousness over the claimed range (see MPEP 2144.05, I).

Claim Interpretations
Claim 16 recites the relative term “about.”  In determining the range encompassed by the term "about," one must consider the context of the term as it is used in the specification and claims of the application. Ortho-McNeil Pharm., Inc. v. Caraco Pharm. Labs., Ltd., 476 F.3d 1321, 1326, 81 USPQ2d 1427, 1432 (Fed. Cir. 2007).  See MPEP 2173.05(b) III A.  The specification as originally filed remains silent regarding a definition for the term “about.”  For the purpose of examination terms preceded by the term “about” are interpreted as including reasonable deviation/error associated with measurement as would be determined by one of ordinary skill in the art.

Claim Objections
Claim 8 is objected to because of the following informalities:  claim 8 recites “the pressure sensitive adhesive comprises.”  For uniformity and consistency with the other composition comprises.”  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-12 and 15-19 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
Regarding Claim 1, Claim 1 recites “a molecular weight of 800,000 or more and 1,200,000 or less.”  The specification as originally filed only provides support for a weight average molecular weight (Mw) range, and does not provide support of a number average molecular weight (Mn) or the presently claimed general terminology of weight average molecular weight of 800,000 or more and 1,200,000 or less” to overcome this deficiency.
Claims 2-12 and 15-19 are also rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, since these claims depend from claim 1 as rejected above and do not remedy the aforementioned deficiency.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.


This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-12 and 15-19 are rejected under 35 U.S.C. 103 as being unpatentable over Yamasaki et al. (WO 2018/034151 A1, herein English machine translation utilized for all citations), in view of Sugimoto et al. (Flexible OLED Displays Using Plastic Substrates, IEEE Journal of Selected Topics in Quantum Electronics, Vol. 10, No. 1, 2004, 107-114), and in view of Goto et al. (JP 2018072711 A, herein English machine translation utilized for all citations).
Regarding Claim 1, Yamasaki teaches an organic electroluminescent display device comprising a transparent cover plastic material 7, an organic EL panel 8 formed of an organic light emitting layer, a sensor layer 10, and a polarizing film 4 that is attached to the light emitting side of the organic EL panel 8 and that is equipped with a pressure sensitive adhesive layer 2, where the pressure sensitive adhesive layer comprises an ultraviolet absorbing agent a polarizing film 4, and where additional functional layers such as protective layers and hard coat layers can be added (Yamasaki, Abstract, [0001]-[0002], [0128], [0142]-[0143], Fig 6).

    PNG
    media_image1.png
    255
    356
    media_image1.png
    Greyscale

Yamasaki – Figure 6
Yamasaki remains silent regarding specific components of the organic EL panel.
Sugimoto, however, teaches a flexible organic light emitting diode display device (organic light emitting panel), where a plastic substrate is formed with an anode of IZO (first electrode) and a cathode of aluminum (second electrode), and then organic light emitting material layers (CuPc/α-NPD/Alq3/LiO2) are disposed between the first electrode and the second electrode (Sugimoto, Pgs 107-110, Fig 9).  Sugimoto teaches the flexible organic light emitting diode display device is a full-color OLED display including red-green-blue emitters (Sugimoto, Pgs 111-113).

    PNG
    media_image2.png
    363
    404
    media_image2.png
    Greyscale

Sugimoto – Figure 9
Since Yamasaki and Sugimoto both disclose organic light emitting devices, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have constructed Yamasaki’s organic EL panel in a manner such as Sugimoto’s to yield a display device that is thinner and lighter, is flexible, maintains good emission characteristics after storage without cracking or exfoliating, and provides sufficient moisture and oxygen barrier properties as taught by Sugimoto (Sugimoto, Pgs 107-108, 111-113).
Modified Yamasaki remains silent regarding a pressure sensitive adhesive layer comprising the specific ultraviolet absorber of formula 1 of claims 1, 2, and 3.
Goto, however, teaches a polarizing plate comprising a pressure sensitive adhesive layer cured from a composition comprising a pressure sensitive polymer (a (meth)acrylic-based polymer) and an ultraviolet wavelength absorbing pyrimidine-based dye, where the polarizing plate can be utilized in image display devices (Goto, [0007], [0019]-[0021], [0066]-[0102], [0126]-[0127], Figs 1A, 1B, 1C).  Goto teaches the pressure sensitive polymer has a weight average molecular weight of preferably 1,200,000 to 2,500,000 (Goto, [0081]).  Goto’s weight average molecular weight overlaps with the claimed range of 800,000 to 1,200,000 at the upper endpoint, and therefore, establishes a prima facie case of obviousness over the claimed range (see MPEP 2144.05, I).  Goto discloses Yamada FDB-009 as a specific species of a pyrimidine-based dye, where Yamada FDB-009 completely satisfies [Formula 1] of claim 1 and the more specific substitutions of claims 2 and 3 (Goto, [0021], [0111]).

    PNG
    media_image3.png
    146
    273
    media_image3.png
    Greyscale

Goto pyrimidine due – Yamada FDB-009
Since modified Yamasaki and Goto both disclose display devices comprising polarizing plates and pressure sensitive adhesive layers with ultraviolet absorbers, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have utilized Goto’s polarizing plate within modified Yamasaki’s organic electroluminescent display device to yield an image device that can have a thinner structure, improved color shift transmission, and suppressed blue shift as taught by Goto (Goto, [0005]-[0008], [0125]).
Regarding Claims 4 and 5, modified Yamasaki teaches the ultraviolet wavelength absorbing pyrimidine-based dye Yamada FDB-009 has a maximum absorption wavelength of 394 nm (as required by claim 4) and has a half width maximum of 43 nm (as required by claim 5; Goto, [0007], [0016]-[0018], [0021], [0111]).  Modified Yamasaki’s values are both within the claimed ranges, and therefore, completely satisfy the claimed ranges (see MPEP 2131.03, I).
Regarding Claim 6, modified Yamasaki teaches the pressure sensitive adhesive polymer comprises a polymerization unit of an alkyl (meth)acrylate monomer (Goto, [0068]-[0071]).
Regarding Claim 7, modified Yamasaki further teaches the pressure sensitive adhesive polymer comprises a polymerization unit of a copolymerizable monomer 
Regarding Claim 8, modified Yamasaki teaches the ultraviolet wavelength absorbing dye is added in an amount of 0.01 to 10 parts by weight relative to 100 parts of pressure sensitive adhesive polymer (Goto, [0062], [0066]).  Modified Yamasaki also discloses a specific example comprising 0.1 parts by weight of ultraviolet wavelength absorbing pyrimidine-based dye Yamada FDB-009 (Goto, [0111]).  Modified Yamasaki’s content range is identical to the claimed range, and modified Yamasaki’s example content falls within the claimed range; therefore, modified Yamasaki’s content teachings completely satisfy the claimed range (see MPEP 2131.03, I & II). 
Regarding Claim 9, modified Yamasaki teaches the pressure sensitive adhesive composition comprises a crosslinking agent (Goto, [0067], [0090]-[0095]).
Regarding Claim 10, modified Yamasaki teaches the polarizing plate comprises the pressure sensitive adhesive layer formed from a cured product of the pressure-sensitive adhesive composition as discussed above for claim 1 (Goto, [0007], [0098], [0102], [0127], Figs 1A, 1B, 1C).
Regarding Claims 11 and 12, modified Yamasaki teaches the polarizing plate as discussed above for claims 1 and 10.  Modified Yamasaki further teaches the average transmittance of the polarizing plate (comprising the pressure sensitive adhesive layer) of preferably 20% or less as wavelengths from 400-430 nm (Goto, [0100]).  Modified Yamasaki also discusses measuring and evaluating orthogonal hue b values of the polarizing plate (Goto, [0009]-[0013], Fig 2).  Although modified Yamasaki does not measure transmittance of light in the same manner as recited by claim 11 and does not 
Regarding Claim 15, modified Yamasaki teaches the polar functional group is a hydroxyl group or a carboxyl group (Goto, [0071]-[0080]).
Regarding Claim 16, modified Yamasaki teaches the monomer unit comprising the polar functional group as a hydroxyl group can be added in a preferred content of 0.1-2 wt% relative to all monomers (Goto, [0071]-[0073]).  Modified Yamasaki’s content range is completely encompassed within the claimed range of 0.1-30 parts by weight relative to 100 parts of all monomers, and therefore, completely satisfies the claimed range (see MPEP 2131.03, II).
Regarding Claim 17, modified Yamasaki teaches the crosslinking agent includes isocyanate crosslinking agents (Goto, [0090]-[0095]).
Regarding Claim 18, modified Yamasaki teaches the crosslinking agent can be added in a preferred content of 0.01-10 parts by weight relative to 100 parts by weight of the pressure sensitive adhesive polymer (Goto, [0090]-[0095]).  Modified Yamasaki’s content range is identical to the claimed range of 0.01-10 parts by weight, and therefore, completely satisfies the claimed range (see MPEP 2131.03, II).
Regarding Claim 19, modified Yamasaki further teaches the flexible organic light emitting diode display device is a full-color OLED display including red-green-blue emitters (Sugimoto, Pgs 111-113).  Therefore, one of ordinary skill in the art would readily understand that modified Yamasaki’s organic light emitting material layers necessarily include at least one of a red, green, or blue emitting layer (Pgs 107-113; see MPEP 2143).

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ELI D STRAH whose telephone number is (571)270-7088. The examiner can normally be reached M-F 9 am - 7 pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Aaron Austin can be reached on 571-272-8935. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Eli D. Strah/Primary Examiner, Art Unit 1782